Citation Nr: 1750594	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  09-29 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD), and to include as secondary to in-service herbicide exposure and environmental toxins. 

2. Entitlement to service connection for gastroesophageal reflux disorder (GERD), to include as secondary to service-connected PTSD, and to include as secondary to in-service herbicide exposure and environmental toxins. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 1966 to August 1968, to include active service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from the March 2007 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and Montgomery, Alabama, respectively.  Jurisdiction has since been transferred to the Montgomery, Alabama (RO) (hereinafter, Agency of Original Jurisdiction (AOJ)).  

In the September 2008 rating decision, the AOJ denied service connection for hypertension based on a finding that the evidence submitted was not new and material.  However, this determination was incorrect, when construing the Veteran's pleadings liberally, the January 2008 letter in the claims file acts as a notice of disagreement with the March 2007 rating decision concerning hypertension.  

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at a June 2011 travel board hearing.  A transcript of that hearing is of record. 

The case was previously before the Board, most recently in April 2016, when the claim was denied on the merits.  The Veteran appealed the case to the U.S. Court of Appeals for Veterans Claims (CAVC or Court), which vacated the April 2016 Board decision in December 2016 due to non-compliance with prior remand directives.  The case returns to the Board for further adjudication. 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

FINDINGS OF FACT

1. The Veteran's hypertension did not manifest during active military service or within the presumptive period, nor is it shown to be causally or etiologically related to his active military service including in-service herbicide and environmental toxins; or to be caused or aggravated by his service-connected PTSD.

2. The Veteran's GERD did not manifest during active military service, nor is it shown to be causally or etiologically related to his active military service including in-service herbicide and environmental toxins; or to be caused or aggravated by his service-connected PTSD. 


CONCLUSIONS OF LAW

1. Entitlement to service connection for hypertension, to include as secondary to in-service herbicide exposure and environmental toxins, to include as secondary to service-connected PTSD, is not established.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

2. Entitlement to service connection for GERD, to include as secondary to in-service herbicide exposure and environmental toxins, to include as secondary to service-connected PTSD, is not established.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Duties to Notify and Assist

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  

The Veteran and his representative have raised an issue regarding the adequacy of the most recent Veterans Health Administration (VHA) opinion, dated July 2017, based on speculation.  However, the nature of the speculation or alleged error is not identified which makes it difficult for the Board to address this contention.  Nonetheless, the July 2017 VHA opinion obtained by the Board is based on a factual premise as determined by the Board - not the examiner.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011) (concurrence by Judge Lance discussing relationship between the Board and VA medical experts).  In prior litigation, the Veteran only challenged the factual assumption by prior VA examiners that he had a family history of hypertension.  The Board resolved this conflict of information in favor of the Veteran and so informed the VHA examiner.  To date, the Veteran has not challenged the other factual assumptions provided to the VHA examiner.  The examiner slightly erred in referencing 1975 rather than 1973 with regard to elevated blood pressure readings.  However, as discussed below, the records are unclear when hypertension was actually diagnosed other than it could not be earlier than 1973 when viewed in the context of the surrounding medical records.  In reading the entirety of the record including the comment that hypertension did not manifest until "several" years after service" in light of the fact that the Veteran was discharged in 1968 and 1973 is being presumed as the onset date in the most favorable interpretation of facts, the Board finds this error to be non-prejudicial to the Veteran as it does not affect the substance of the opinion.

Additionally, the VHA examiner considered the alleged exposures raised by the Veteran by accurate reference to the factual information of record, available medical research, and the examiner's own medical training and expertise.  In the Board's opinion, an adequate rationale was provided.  The Veteran has not alleged that the VHA examiner is not competent to speak to the medical issues at hand.

Therefore, the Board finds compliance with its duty to obtain medical opinion, its prior remand directives, the terms of the Joint Motion for Remand and the Board's directives to the VHA expert. 

Service Connection

The Veteran asserts that his current disabilities, hypertension and GERD are attributed to his in-service exposure to herbicides and environmental toxins, including diesel fumes, smoke exhaust, and human waste.  Alternatively, the Veteran asserted that his claimed disabilities are caused by his service-connected PTSD.  

Service connection for certain chronic diseases, including cardiovascular-renal disease, to include hypertension, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran also asserts that he was exposed to Agent Orange (herbicides) in service and therefore, as a result, he has hypertension and GERD due to Agent Orange exposure.  For purposes of establishing service connection for a disorder resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes military service in the waters offshore and military service in other locations if the conditions of the military service involved duty or visitation in Vietnam.  38 C.F.R. Â§ 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that service in Vietnam means that the veteran actually set foot within the land borders of Vietnam). 

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the non-service-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

A combat veteran's assertions of an event occurring during combat are to be presumed true if consistent with the time, place and circumstances of such service.  See 38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. Â§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

I. Hypertension

The Veteran seeks service connection for hypertension, to include as secondary to the service-connected PTSD and to include as secondary to in-service herbicide and environmental toxins. 

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in September 2012, the Veteran was diagnosed with hypertension.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease. 

As an initial matter, the Veteran served on land in Vietnam during the Vietnam War and, therefore, is presumed to have been exposed to herbicides.  However, the Board notes that the herbicide presumption does not apply to the Veteran because his current diagnosis of hypertension is not listed as a presumed disease under the herbicide presumption.  Accordingly, the herbicide presumption does not apply to the Veteran.  38 C.F.R. § 3.307(a)(6)(ii).  Nonetheless, the Veteran may establish service connection on a direct basis due to herbicide exposure.  See Combee v. Principi, 34 F.3d 1039, 1043 (1994).

The Board observes that the National Academy of Sciences (NAS) has placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides.  See, e.g., Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332, 81,333 (December 27, 2010) (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.'  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.").  This was reiterated in again Update 2010.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).

A more recent study, on a study cohort of Army Chemical Corp Veterans who likely had above average exposure, found an association between hypertension and herbicide exposure. See http://www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp.  Notably, the Veteran did not service in the Army Chemical Corps.

VA has determined there is no positive association between exposure to herbicides and any other disorder for which the VA Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630 -27641 (2003).  The Secretary of VA has specifically excluded hypertension as a disease presumed to have resulted from exposure to herbicide agents.  See 75 Fed. Reg. 53,202, 53,204 (Aug. 31, 2010).

Additionally, the Veteran is service-connected for PTSD, rated as 50 percent disabling.

For reference purposes, VA considers systolic pressure of 140 mm Hg or more, or diastolic pressure of 90 mm Hg or more, to be indicative of Stage 1 hypertension. M-21 Part III.iv.4.E.1.a.  A compensable, 10 percent rating for hypertension is warranted for hypertension with diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

The Veterans Benefits Administration (VBA) indicates that diagnosis of hypertension (or isolated systolic hypertension) should be confirmed by blood pressure readings taken two or more times on at least three different days.  M21-1, Part III.iv.4.E.1.c.  The stated that the purpose of this requirement, is to "assure that the existence of hypertension is not conceded based solely on readings taken on a single, perhaps unrepresentative, day."  Id.  However, the issue of whether hypertension had an in-service onset must be viewed in the context of the entire record even if blood pressure readings on three consecutive days were not performed.

The Veteran's STRs are silent for documentation of the disorder.  His blood pressures at induction and separation were 130/80 and 130/78, respectively.  The records reveal no complaints or treatment related to hypertension or its associated symptoms.  On his August 1968 separation examination, he denied a history of high blood pressure.  His active military service ended in August 1968.

In an October 2008 statement, the Veteran indicated that he was exposed to environmental toxins from burning trees and vegetation that was located in Vietnam.  In his March 2010 Substantive Appeal, the Veteran reported that he was exposed to diesel fumes, human waste, and exhaust fumes during his service in Vietnam.  The Veteran's STRs and personnel records do not document that the Veteran was exposed to any of these environmental toxins, which is not to be expected.  According to his DD-214 Form, the Veteran's Military Occupational Specialty (MOS) was Power Plant Operator.  Thus, based on the Veteran's MOS and his service in Vietnam, the Board will assume that the Veteran was exposed to some environmental toxins during his active military service.

Post-service, the Veteran submitted medical records from his employment with the Tennessee Valley Authority, spanning the time period of 1969 to 1981, which included multiple blood pressure readings that are indicative of potential hypertension.  Those records include a February 1969 reading indicating a blood pressure of 140/76.  The employment records also include an undated examination that diagnoses the Veteran with hypertension.  While the actual date of this examination is unknown, the Board notes that this examination was conducted no earlier than 1973, as the examination notes that the Veteran was provided a valid tetanus shot in 1973. 

In an October 2012 statement by the Veteran and in an August 2009 statement by the Veteran's spouse, the Veteran and his spouse stated that the Veteran was treated for high blood pressure in July 1977, but these medical records were destroyed.  A March 2004 private treatment record documented high blood pressure and a "strong family history of hypertension."  A June 2007 VA clinic record included the Veteran's report of hypertension being diagnosed five to 6 years previous.  However, he described isolated episodes of hypertension associated with anxiety or white coat hypertension in the 1970s briefly treated with anti-hypertensives until he developed orthostatic hypotensive symptoms.  An October 2006 private medical record reported a history (hx) of mild anxiety which increased blood pressure.  

At his hearing in June 2011, the Veteran was observed to be emotional due to his PTSD and his anxiety symptoms were evident.  He recalled that he may have had hypertension in service as he had been under a lot of pressure and had some fights.  He also recalled that, in the summer of 1968, his employer informed him that his blood pressure was a little high.  He was referred to a doctor who had prescribed potassium which he declined.  He described treating high blood pressure moments by calming himself down or taking an aspirin.  He had never been told by a physician that his PTSD had caused or aggravated his hypertension.  In an October 2012 statement, the Veteran acknowledged that his mother was diagnosed with hypertension, but denied a family history of hypertension.

In support of his claim, the Veteran has submitted a medical article discussing the physiology of stress, including acute stress, episodic acute stress and chronic stress.  The article discusses a fight-or-flight physiologic response of the body in preparation for an emergency involving the sympathetic and parasympathetic nervous systems.  The article discusses how the physiology of stress could result in essential hypertension and/or increased blood pressure.  Additionally, as noted above, the NAS has found "limited or suggestive evidence of an association" between hypertension and exposure to herbicides. 

On VA examination in September 2012, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's hypertension was less likely as not (less than 50 percent) related to or caused by his time in the service, to include chemical exposure.  The examiner reasoned that the Veteran's STRs did not reveal the onset of hypertension as being in the service.  Hypertension was not a presumptive condition for Agent Orange exposure.  The documentation shows that the onset of the Veteran's hypertension was in the mid-1970s.  The examiner continued by stating that the causes of the Veteran's hypertension were his family history, his diet, and his obesity (body mass index greater than 30).  The examiner stated that all of these risk factors were well-documented in the Veteran's claims file.

The Veteran was afforded another VA examination in April 2015.  The VA examiner reviewed the claims file, to include the lay statements from the Veteran and his wife and to include the Web articles.  The examiner determined that the Veteran's hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reviewed the claims file, to include the lay statements from the Veteran and his wife and to include the Web articles.  The examiner concurred with the September 2012 VA examiner regarding the etiology of the Veteran's hypertension and his risk factors.  The April 2015 examiner also concurred with the September 2012 VA examiner's conclusion that the Veteran's hypertension was not presumptively related to environmental toxins, such as Agent Orange.  The April 2015 examiner also pointed out that the Veteran's military discharge blood pressure in August 1968 was 130/78.  The examiner stated that the Veteran's hypertension was not diagnosed until after he left the military service in the mid-1970s.  In summary, the April 2015 VA examiner determined that the Veteran's hypertension was not related to exposures to toxins while on active duty and was not diagnosed while on active duty.

The Veteran's contentions and claims folder were recently reviewed by a VHA expert in July 2017.  The examiner found that STRs were absent a diagnosis of hypertension based upon documented blood pressure readings without prescription of antihypertensive medications.  The examiner acknowledged elevated blood pressure readings immediately after service with formal treatment for hypertension many years after service.  The examiner also reviewed medical literature regarding occupational and environmental medicine, herbicide exposure including the most recent research involving the Army Corps of engineers and the medical article discussing the physiology of stress.  Based on the entirety of the record, the examiner concluded that the Veteran's hypertension did not develop until several years after service and was not causally related to the stresses of combat and exposure to environmental toxins such as herbicides, diesel fuel fumes, and the burning of human waste. 

As to relationship to PTSD, the examiner noted that a recent medical article suggested the severity of combat injury was associated with subsequent development of hypertension, but noted that this study has several limitations and failed to establish such a causal relationship.  On review of the particular facts of this case, the examiner found that it was less likely that the Veteran's hypertension was caused by PTSD, or that PTSD symptomatology resulted in a worsening of hypertension when reviewing the records and prescription history.

On review of the entirety of the lay and medical evidence, the Board finds that service connection for hypertension as first being manifest in service, attributable to service, or on a presumptive basis, must be denied as the preponderance of the evidence is against the claim.

Here, the documentary evidence does not reflect blood pressure readings indicative of hypertension during active.  In addition, the VHA examiner opinion above, based upon review of the STRs and other evidence in the claims folder including the Veteran's description of symptoms, found that the Veteran's hypertension first manifested several years after service.  The treatment records do not provide contrary evidence.  The Veteran does not specifically recall being diagnosed with hypertension in service, and his recollections of possibly experiencing hypertensive symptoms in service is outweighed by the opinion of the July 2017 VHA examiner who found that hypertension did not manifest in service.

The preponderance of the evidence is also against a causal relationship between the Veteran's hypertension and environmental exposures.  The July 2017 VHA examiner, based upon specific acceptance of a history of exposure to herbicides, diesel fuel fumes, and the burning of human waste, found through research of medical articles and her own expertise that it was not at least as likely as not that these exposures caused the Veteran's hypertension.

The Veteran's claim also cannot be granted based on continuity of symptomatology.  Although the record documents a high blood pressure reading shortly after service, the record does not document a diagnosis of hypertension until at least 1973, five years after his active military service.  An isolated high blood pressure reading is not necessarily indicative of hypertension.  See M21-1, Part III.iv.4.E.1.c.  The record does not document that the Veteran was diagnosed with hypertension prior to this time, despite potentially any elevated blood pressure readings.  Further, the STRs do not show that the Veteran developed a chronic cardiovascular-renal disorder during his active military service.  

The Veteran has described symptoms in service and thereafter which he associates as hypertensive symptomatology.  He recalls being prescribed potassium for elevated blood pressure readings which is consistent with his elevated readings at times.  However, the issue of whether any of his symptoms since service were attributable to an existing underlying hypertensive disease is beyond his lay expertise and is substantially outweighed by the documented blood pressure readings and VHA examiner interpretation of all the evidence in the claims folder.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder" first manifested in service.  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331. The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for cardiovascular-renal disease, to include hypertension.  As stated above, the earliest post-service medical diagnosis of hypertension was in 1973, and the Veteran was separated from the active duty in 1968.  There is no documentation of diastolic pressure of 100 or more, or systolic pressure of 160 or more; or history of diastolic pressure of 100 or more requiring medication for control, within one year of service discharge.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  The finding of an elevated blood pressure reading in 1969 is not sufficient to grant the hypertension claim based on the chronic presumption.  Thus, the presumption for service connection for chronic diseases does not apply, as the Veteran's hypertension did not manifest to a compensable degree within one year of his military discharge.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In so holding, the Board observes that the Veteran has reported a history of elevated blood pressure readings contemporaneous in time to service.  In fact, he recalled readings as high as 165/105, but he didn't report the exact date of that reading or the frequency of such readings.  Notably, the Veteran denied a history of high blood pressure on his August 1968 separation examination and his 1969 employment examination.  To the extent that the recollections of the Veteran and his spouse speak to the onset of hypertension in service and/or within one year of service discharge, the Board places greater probative weight to the Veteran's statements contemporaneous in time to service discharge as they bear the indicia of reliability as being made in the context of obtaining appropriate medical treatment and/or diagnosis.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Additionally, the current recollections are subject to the vagaries of memory due to the passage of time - here several decades - and are not consistent with the Veteran's own documented statements in 1968 and 1969 or the accompanying medical evidence.  See, e.g., Seng v. Holder, 584 F.3d 13, 19 (1st Cir.2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory); State v. Spadafore, 220 S.E.2d 655, 661 (W. Va. 1975) (stating that the fact that a witness "has stated the matters differently on a previous occasion tends to demonstrate either a failure of memory, or a lack of integrity, and in either event it weakens and impairs the value of his testimony."  Additionally, to the extent that the Veteran and his spouse over an etiology opinion, the Board places greater probative weight to the VHA physician who has greater training and expertise than the Veteran and his spouse in diagnosing hypertension and determining its etiology.

As to the NAS reports, the studies and conclusions within the reports are not based upon the specific facts of this case and are greatly outweighed by the VHA opinion which are based upon review of the entirety of the lay and medical evidence of record.

The Board further notes that the Veteran's testimony, when viewed closely, does not allege hypertension or hypertensive symptoms during combat.  Thus, the provisions of 38 U.S.C.A. § 1154 (b) do not apply.

Additionally, the Veteran's recollections of prior medical diagnoses of hypertension due to anxiety holds some probative weight as the Veteran is directly reporting what he had been told by a doctor.  Similarly, the October 2006 treatment record reflects that the Veteran reported a history of anxiety which increased his blood pressure, and does not reflect any actual diagnosis or opinion.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute 'competent medical evidence.'")  However, the probative value of the Veteran's recollection of prior doctor opinions and diagnoses are also greatly outweighed by the VHA examiner opinion as it provides a rationale for the offered opinions while the Board cannot determine from the Veteran's recollections the reasoning and clinical data relied upon by the Veteran's prior doctors in arriving at the medical diagnosis and opinions.

Regarding the competency of lay testimony, the Board acknowledges that the Veteran and his spouse are competent, even as lay people, to attest to factual matters of which they have first-hand knowledge, e.g., symptoms experienced and observed.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well: Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.  

Although the Veteran and his spouse are competent to report that the Veteran has been told by medical providers since his military discharge that he had high blood pressure, which resulted in his current hypertension, the Board must still weigh his lay statements against the entirety of the evidentiary record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

The Board also observes that it is not competent to speak to the medical matters at hand.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

For the reasons set forth above, the Board finds the lay statements asserting that the Veteran's symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required. 

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for hypertension, to include as secondary to the service-connected PTSD and to include as secondary to in-service herbicide and environmental toxins, is not warranted.

II. GERD

The Veteran seeks service connection for GERD, to include as secondary to the service-connected PTSD and to include as secondary to in-service herbicide and environmental toxins. 

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in September 2012, the Veteran was diagnosed with GERD.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease. 

As held above, the Veteran is presumed to have been exposed to herbicides. However, the herbicide presumptions do not apply to the Veteran because his current diagnosis of GERD is not listed as a presumed disorder under the herbicide presumption.  Accordingly, the herbicide presumption does not apply to the Veteran.  38 C.F.R. § 3.307(a)(6)(ii).  Also, as noted above, VA has determined there is no positive association between exposure to herbicides and any other disorder for which the VA Secretary has not specifically determined that a presumption of service connection is warranted. 

With regard to direct incurrence, the Veteran's STRs are silent for documentation of the disorder.  The records reveal no complaints or treatment related to the Veteran's GERD or its associated symptoms.  GERD was not documented at his military separation examination.  On his August 1968 separation examination, he specifically denied a history of pain or pressure in chest, palpitation or pounding heart, frequent indigestion and, more generally, stomach, liver and intestinal trouble. 

Additionally, in an October 2008 statement, the Veteran indicated that he was exposed to environmental toxins from burning trees and vegetation that was located in Vietnam.  In his March 2010 Substantive Appeal, the Veteran reported that he was exposed to diesel fumes, human waste, and exhaust fumes during his service in Vietnam.  As held above, the Board will assume that the Veteran was exposed to some environmental toxins during his active military service.

Post-service, a February 1969 work examination report included the Veteran's denial of having or ever having chest pain or pressure, pounding or palpitation of the heart, and frequent stomach or intestinal trouble.  He provided similar denials on medical examination reports dated in 1970, 1971, 1975, 1978 and 1981.  A December 2007 VA treatment record documented a history of the Veteran being diagnosed with GERD in 1992.  Again, the Veteran's active duty ended in 1968.  This lengthy period without treatment for the disorder, while not determinative, does not tend to support a finding of the onset of GERD in service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

As previously mentioned, the third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  

The Veteran has provided a medical treatise article discussing the physiology of stress, including acute stress, episodic acute stress and chronic stress.  The article discusses a fight-or-flight physiologic response of the body in preparation for an emergency involving the sympathetic and parasympathetic nervous systems.  The article discusses how the physiology of stress could result in changes in the digestive system.  Additionally, the Veteran has specifically alleged the onset of GERD symptoms in service which he self-treated with over-the-counter medications.  His spouse, who married the Veteran in 1969, also describes the Veteran as having gastrointestinal symptoms since 1969.

On VA examination in September 2012, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's GERD was less likely as not (less than 50 percent) related to or caused by his time in the service, to include chemical exposure.  The examiner reasoned that the Veteran's STRs did not reveal the onset of GERD during service.  The examiner noted that GERD was not a presumptive condition for Agent Orange exposure.  The medical records documented that the onset of GERD was in the 1990s.  The examiner found that the causes of the Veteran's GERD were his dietary factors and obesity, which were well-documented in the Veteran's claims file.  The VA examiner also found that the Veteran's GERD was less likely as not (less than 50 percent) related to or caused by his service-connected PTSD.  The examiner reasoned that the medical record documented that GERD was diagnosed in the 1990s.  The examiner stated that there was no medically accepted cause and effect link between PTSD and GERD.  There was no anatomic or physiologic link.

The Veteran was afforded another VA examination in April 2015.  The VA examiner reviewed the claims file, to include the lay statements from the Veteran and his wife and to include the Web articles.  The examiner determined that the Veteran's current GERD was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that GERD is not a presumptive diagnosis related to environmental toxins, to include Agent Orange.  The examiner indicated that the medical records documented that the Veteran's GERD developed in the 1990s, long after he left the military.  The medical records did not document that the Veteran received treatment for his GERD while on active duty.  The examiner added that the Veteran's GERD was diagnosed in the 1990s and he left the military in the late 1960s.  Thus, there was no connection between the Veteran's GERD and his military service.  The examiner determined that the Veteran's current GERD was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected PTSD, and found that it was not at least as likely as not that the GERD was aggravated beyond its natural progression by the service-connected PTSD.  In summary, the VA examiner stated that he agreed with the September 2012 VA examiner's examination report, which found that there was no physiological or anatomic link between the development of GERD to PTSD.

The Veteran's contentions and claims folder were recently reviewed by a VHA expert in July 2017.  The examiner found that STRs were absent a diagnosis of GERD, but included the Veteran's denial of "frequent stomach or intestinal problems" on his 1968 separation examination.  The examiner also reviewed medical literature regarding occupational and environmental medicine, an article concerning functional dyspepsia and the medical article discussing the physiology of stress.  Based on the entirety of the record, the examiner concluded that the Veteran's GERD did not develop until several years after service and was not causally related to the stresses of combat and exposure to environmental toxins such as herbicides, diesel fuel fumes, and the burning of human waste. 

As to relationship to PTSD, the examiner noted that recent medical articles increasingly recognized that psychological factors and GERD are frequent co-morbidities, but found on the facts of this particular case that it was less likely that the Veteran's GERD was caused by PTSD, or that PTSD symptomatology resulted in a worsening of GERD when reviewing the records and prescription history.

On review of the entirety of the lay and medical evidence, the Board finds that service connection for GERD a direct basis must be denied as the preponderance of the evidence is against the claim.

The VHA examiner clearly reviewed the STRs and other evidence in the claims folder.  The examiner provided a medical opinion that is supported by and consistent with the evidence of record.  The treatment records do not provide contrary evidence. 

With respect to the probative value of this opinion, the Board notes that they relied on a history that the allegations of chronic GERD symptoms since service were not credible.  In this respect, the current recollections of the Veteran and his spouse contradict the Veteran's specific denials of gastrointestinal disability at the time of his discharge in 1968 and on his work physicals dated in 1970, 1971, 1975, 1978 and 1981.  The Board places greater probative weight to the Veteran's statements in 1968, 1970, 1971, 1975, 1978 and 1981 as they bear the indicia of reliability as being made in the context of obtaining appropriate medical treatment and/or diagnosis.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Additionally, the current recollections are subject to the vagaries of memory due to the passage of time - here several decades - and are not consistent with the Veteran's own documented statements in 1968, 1970, 1971, 1975, 1978 and 1981 or the accompanying medical evidence.  Additionally, to the extent that the Veteran and his spouse offer an etiology opinion, the Board places greater probative weight to the VHA physician who has greater training and expertise than the Veteran and his spouse in diagnosing GERD and determining its etiology.

Thus, the Board finds that the VHA examiner relied upon an accurate factual predicate.

On the other hand, the medical treatise article holds some probative value as it speaks to general medical principles that physiologic stress could cause or aggravate gastrointestinal disorders.  However, the probative value of these general medical principles is greatly outweighed by the VHA examiner opinion as this opinion is based upon an application of general medical principles to the specific facts of this case. 

Furthermore, the Board notes the Veteran's contentions of symptoms both during and since his active military service.  However, the Veteran is not entitled to service connection for this claim based on continuity of symptomatology since his military discharge because he does not have a current chronic diagnosis, as stated under the laws and regulations.  His current diagnosis of GERD is not considered a chronic disease under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C.A. §§ 1112 , 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a); see Walker, 708 F.3d at 1331 (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  But, as discussed above, the Board has found that such allegations are not credible.

The Board also finds that service connection is not warranted on a secondary basis.  The VHA examiner clearly reviewed the STRs and other evidence in the claims folder.  The provided medical opinion is supported by and consistent with the evidence of record.  The treatment records do not provide contrary evidence.  As such, service connection on a secondary basis for GERD is not warranted.

On the other hand, the medical treatise article has much lower probative value as it does not speak to the specific facts of this case.  Additionally, the opinion of the VHA examiner greatly outweighs the lay beliefs and opinions of the Veteran and his spouse, as she has greater training and experience.

The Board further observes that the Veteran has not specifically alleged GERD symptoms during combat.  As such, the provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Overall, under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  The Veteran's claim of entitlement to service connection for GERD, to include as secondary to the service-connected PTSD and to include as secondary to in-service herbicide and environmental toxins, is not warranted.



ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for GERD is denied. 




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


